                                          Case 3:19-cv-01025-WHO Document 5 Filed 03/19/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIK ESTAVILLO,                                     Case No. 19-cv-01025-SVK
                                   8                     Plaintiff,                          ORDER DENYING WITHOUT
                                                                                             PREJUDICE PLAINTIFF’S
                                   9              v.                                         APPLICATION TO PROCEED IN
                                                                                             FORMA PAUPERIS
                                  10     EPIC GAMES (OF FORTNITE), et al.,
                                                                                             SCREENING ORDER RE
                                  11                     Defendants.                         AMENDMENT PURSUANT TO
                                                                                             28 U.S.C. § 1915
                                  12
Northern District of California
 United States District Court




                                                                                             Re: Dkt. No. 1, 2
                                  13

                                  14

                                  15           Plaintiff Erik Estavillo, appearing pro se, filed a civil complaint (the “Complaint”) and
                                       motion for leave to proceed in forma pauperis (“IFP”), seeking permission to proceed without
                                  16
                                       paying ordinary court costs. ECF 1; ECF 2. The Complaint sets forth various grievances and
                                  17
                                       improvements that Plaintiff demands Defendants Epic Games, Behaviour Interactive and
                                  18
                                       Starbreeze Studios make to their video games: Fortnite and Dead by Daylight. See ECF 1.
                                  19
                                               This order is the Court’s initial screening review for civil actions filed IFP, pursuant to
                                  20
                                       28 U.S.C. § 1915. For the reasons stated below, the Court (1) DENIES Plaintiff’s IFP application
                                  21
                                       without prejudice to Plaintiff filing an amended application with additional detail by April 10,
                                  22   2019, and (2) finds that the Complaint does not establish federal subject matter jurisdiction or state
                                  23   a claim upon which relief may be granted and therefore, ORDERS Plaintiff to amend his
                                  24   Complaint by April 10, 2019.
                                  25      I.      IFP APPLICATION

                                  26           If the Court is satisfied that the applicant cannot pay the requisite filing fees, the Court may

                                  27   grant an IFP application. 28 U.S.C. § 1915(a)(1). Although Section 1915(a)(1) “does not itself

                                  28   define what constitutes insufficient assets,” a plaintiff seeking IFP status “must allege poverty
                                           Case 3:19-cv-01025-WHO Document 5 Filed 03/19/19 Page 2 of 5




                                   1   with some particularity, definiteness, and certainty.” Balik v. City of Cedar Falls, No. 16-CV-

                                   2   04070-LHK, 2016 WL 4492589, at *2 (N.D. Cal. Aug. 26, 2016) (quoting Escobedo v. Applebees,

                                   3   787 F.3d 1226, 1234 (9th Cir. 2015)).

                                   4             Plaintiff has failed to establish that he cannot pay the $400 filing fee in this action. ECF 2.

                                   5   His application for IFP status is incomplete because it states that he receives “Federal or State

                                   6   welfare payments, Social Security or other government source” but does not state the money

                                   7   received from these sources, as required in Question 2 of the IFP application. Id. at 2. The Court

                                   8   therefore lacks the necessary information to determine whether Plaintiff qualifies financially for

                                   9   IFP status. Accordingly, Plaintiff’s IFP application is DENIED WITHOUT PREJUDICE to

                                  10   Plaintiff filing an amended IFP application that includes all the information requested in the

                                  11   application form.
                                           II.      SCREENING UNDER 28 U.S.C. § 1915(e)(2)
                                  12
Northern District of California
 United States District Court




                                                 This Court has conducted an initial review of Plaintiff’s Complaint. District courts screen
                                  13
                                       civil actions filed IFP to ensure that the complaint is not frivolous, states a claim, and does not
                                  14
                                       seek monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2);
                                  15
                                       Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc). Pro se pleadings must be
                                  16
                                       liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                  17
                                                 The Federal Rules of Civil Procedure contain a number of requirements for the form and
                                  18
                                       substance of a civil complaint. For example, the complaint must contain a short and plain
                                  19
                                       statement of the grounds for the court’s jurisdiction, a short and plain statement of the claim
                                  20
                                       showing that the plaintiff is entitled to relief and a demand for the relief sought. Fed. R. Civ.
                                  21
                                       P. 8(a). The complaint also must identify the parties and set forth the plaintiff’s claims in
                                  22
                                       separate, numbered paragraphs, with each paragraph limited as far as practicable to a single set of
                                  23
                                       circumstances. Fed. R. Civ. P. 10(b). In addition, to survive a motion to dismiss, a complaint
                                  24
                                       must contain sufficient facts that, if accepted as true, state a claim for relief that is plausible on its
                                  25
                                       face. Fed. R. Civ. P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                  26
                                                 Plaintiff’s Complaint does not comply with these requirements. First, the Complaint fails
                                  27
                                       to establish that the Court possesses subject matter jurisdiction over this dispute. Federal courts
                                  28
                                                                                            2
                                           Case 3:19-cv-01025-WHO Document 5 Filed 03/19/19 Page 3 of 5




                                   1   are courts of limited jurisdiction, and as the party seeking to invoke federal court jurisdiction,

                                   2   Plaintiff has the burden of establishing that federal subject matter jurisdiction exists. Scott v.

                                   3   Breeland, 792 F.2d 925, 927 (9th Cir. 1986).

                                   4           Potential sources of subject matter jurisdiction are federal question jurisdiction and

                                   5   diversity jurisdiction. Federal question jurisdiction exists over “all civil actions arising under the

                                   6   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case “arises under”

                                   7   federal law if a “well-pleaded complaint establishes either that federal law creates the cause of

                                   8   action or that the plaintiff’s right to relief necessarily depends on resolution of a substantial

                                   9   question of federal law.” Empire Healthcare Assur., Inc. v. McVeigh, 547 U.S. 677, 689–90

                                  10   (2006) (citations omitted). Plaintiff does not appear to allege the violation of any federal statute.

                                  11   Instead, the Complaint sets forth a list of grievances and suggested improvements for the video

                                  12   games Fortnite and Dead by Daylight. ECF 1 at 1–4, 7–12. The suggestions regarding Fortnite
Northern District of California
 United States District Court




                                  13   include improvements to Fortnite’s “solo story campaign mode,” the “Fortnite store” and the

                                  14   options for different levels of competitive matches. Id. at 2–4. As for Dead by Daylight, Plaintiff

                                  15   seeks improvements to its frames per a second rate, game modes, chat, game mechanics and

                                  16   gameplay. Id at 7–11. Plaintiff additionally alleges that Behaviour Interactive permanently

                                  17   banned him without providing evidence or an explanation and that Behaviour Interactive did not

                                  18   offer him a refund despite the fact he has spent “spent well over $500 on their harmful and

                                  19   addictive microtransactions.” Id. at 5. The Complaint also appears to allege that race and gender

                                  20   discrimination played a role in Behaviour Interactive’s decision to ban him. Id. at 6–7. Within

                                  21   this extensive list of grievances, Plaintiff fails to identify any federal law that entitles Plaintiff to

                                  22   relief based on these grievances. As a result, the Complaint fails to establish federal question

                                  23   jurisdiction.

                                  24           The other possible ground for federal subject matter jurisdiction is diversity jurisdiction,

                                  25   which exists where all plaintiffs are of different citizenship than all defendants and the amount in

                                  26   controversy exceeds $75,000. 28 U.S.C. § 1332. Plaintiff has not alleged the citizenship of any

                                  27   party, and thus fails to establish diversity jurisdiction. However, given Plaintiff’s California

                                  28   address, none of the Defendants can be citizens of California in order for Plaintiff to invoke
                                                                                            3
                                           Case 3:19-cv-01025-WHO Document 5 Filed 03/19/19 Page 4 of 5




                                   1   diversity jurisdiction. The Court notes that for the purposes of determining diversity jurisdiction,

                                   2   a corporation is “deemed to be a citizen of every State and foreign state by which it has been

                                   3   incorporated and of the State or foreign state where it has its principal place of business.” Id. at §

                                   4   1332(c)(1).

                                   5              Second, Plaintiff fails to allege sufficient facts to state a claim for relief that is plausible on

                                   6   its face, as required under Rule 12(b)(6). Plaintiff must provide the “grounds” of his entitlement

                                   7   to relief, which requires “more than labels and conclusions” or “a formulaic recitation of the

                                   8   elements of a cause of action. Iqbal, 556 U.S. at 678. As noted above, Plaintiff’s list of

                                   9   grievances and suggested improvements fails to identify any federal or state law which entitles

                                  10   him to relief from the Court based on his allegations. In his amended complaint, Plaintiff must

                                  11   select the specific laws that he wishes to allege claims under and provide the Court with facts

                                  12   demonstrating that he is entitled to his relief on those claims.
Northern District of California
 United States District Court




                                  13              When dismissing a case for failure to state a claim, the Ninth Circuit has “repeatedly held

                                  14   that a district court should grant leave to amend even if no request to amend the pleading was

                                  15   made, unless it determines that the pleading could not possibly be cured by the allegation of other

                                  16   facts.” Lopez v. Smith, 203 F.3d 1122, 1130(9th Cir. 2000) (en banc). Accordingly, the Court

                                  17   grants Plaintiff leave to file an amended complaint by April 10, 2019. Failure to file an amended

                                  18   complaint by that deadline will result in this Court ordering that the case be reassigned to a district

                                  19   judge with a recommendation that it be dismissed.

                                  20       III.       CONCLUSION

                                  21              For the reasons discussed above, this Court ORDERS that Plaintiff’s IFP application is

                                  22   DENIED WITHOUT PREJUDICE to Plaintiff filing an amended IFP application by April 10,

                                  23   2019. The Court further ORDERS that Plaintiff amend his Complaint by April 10, 2019, to

                                  24   identify (1) a basis for federal subject matter jurisdiction and (2) the federal or state law which

                                  25   entitles him to relief from the Court based on his allegations. If Plaintiff fails to (1) file an

                                  26   amended IFP application or pay the filing fee or (2) fails to file an amended complaint, the Court

                                  27   will order that the case be reassigned to a district judge with a recommendation that it be

                                  28   dismissed.
                                                                                               4
                                           Case 3:19-cv-01025-WHO Document 5 Filed 03/19/19 Page 5 of 5




                                   1          The Court informs Plaintiff that the Federal Pro Se Program at the San Jose Courthouse

                                   2   provides free information and limited-scope legal advice to pro se litigants in federal civil cases.

                                   3   The Federal Pro Se Program is available by appointment and on a drop-in basis. The Federal Pro

                                   4   Se Program is available at Room 2070 in the United States Courthouse in San Jose (Monday to

                                   5   Thursday 9:00 am–4:00 pm, on Friday by appointment only), or by calling (408) 297-1480.

                                   6   Parties may make appointments by contacting the program’s staff attorney, Mr. Kevin Knestrick,

                                   7   at (408) 297-1480 or kknestrick@asianlawalliance.org. In addition, the Court offers a pro se

                                   8   handbook free of charge; a copy may be obtained from the Clerk’s office or downloaded from

                                   9   http://cand.uscourts.gov/prosehandbook.

                                  10          SO ORDERED.

                                  11

                                  12   Dated: March 19, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     SUSAN VAN KEULEN
                                  15                                                                 United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
